Citation Nr: 0706708	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  06-11 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, status post coronary artery bypass graft.

2.  Entitlement to an initial evaluation in excess of 10 
percent for chronic gastritis, claimed as ulcers and nervous 
stomach.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1944 to 
August 1946 and from November 1946 to October 1951.  

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to an October 2005 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  Appeal to the Board was 
perfected.  


FINDINGS OF FACT

1.  The veteran's coronary artery disease, status post 
coronary artery bypass graft, is not etiologically related to 
active service.

2.  The veteran's chronic gastritis is not manifested by 
multiple small eroded or ulcerated areas, or severe 
hemorrhages or large ulcerated or eroded areas.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for coronary artery 
disease, status post coronary artery bypass graft, have not 
been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

2.  The criteria for an initial evaluation greater than 10 
percent for service-connected chronic gastritis have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, 
Diagnostic Code 7307 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Service connection

Service connection is established for disability resulting 
from personal injury suffered or disease contracted, or for 
aggravation of a preexisting injury suffered or disease 
contracted, in the line of duty during periods of active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  Service connection may also be 
granted for a disease diagnosed after discharge when the 
evidence indicates incurrence in service.  38 C.F.R. 
§ 3.303(d) (2006).  

The veteran contends that he suffers from coronary artery 
disease as a result of his active service.  He indicates that 
he underwent five bypass surgery, followed by stent placement 
and a balloon due to chest pains following surgery, and is 
currently receiving medication for his heart condition.  See 
March 2005 VA Form 21-4138; July 2005 and March 2006 
statements in support of claim.  

The veteran's service medical records are devoid of reference 
to complaint of, or treatment for, any cardiovascular 
problems, to include coronary artery disease.  At the time of 
his discharge from service, a clinical evaluation of his 
heart and vascular system was normal, and a chest x-ray was 
negative.  See October 1951 report of medical examination.  

Post-service medical evidence of record indicates that in 
August 1988, the veteran was diagnosed with hypertensive 
arteriosclerotic cardiovascular disease, history of angina 
pectoris, stable.  See record from Seven Rivers Community 
Hospital.  He underwent coronary artery bypass x5 in October 
2004 after cardiac catheterization revealed severe three-
vessel coronary artery disease.  See November 2004 letter 
from Dr. S.P. Chang; October 2004 discharge summary from 
Munroe Regional Medical Center.  The veteran was found to 
have an enlarged heart upon x-ray in May 2005.  See record 
from Citrus Diagnostic Center.  

The Board finds that service connection for coronary artery 
disease, status post coronary artery bypass graft is not 
warranted.  As an initial matter, although post-service 
evidence indicates that the veteran has been diagnosed with 
coronary artery disease and underwent bypass surgery, the 
earliest evidence showing the presence of a cardiovascular 
condition is dated decades after his separation from service 
and there is no contemporaneous documentation of 
symptomatology between the time of service and these initial 
findings.  In addition to the span of time between the 
veteran's active service and the documentation and diagnosis 
of coronary artery disease, his service medical records are 
devoid of reference to any cardiovascular problems, and there 
is no medical evidence establishing a link between this 
condition and service.  For these reasons, service connection 
for coronary artery disease, status post coronary artery 
bypass graft, must be denied.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2006).  

II.	Increased rating

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2006).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2006).  

Consideration must also be given to whether a "staged" 
rating - that is, ratings at different levels for periods of 
time - is appropriate, as this appeal involves the initial 
rating assigned for service-connected chronic gastritis.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The record, 
however, does not support the assignment of different 
percentage ratings during the period in question for this 
service-connected disability.  

Service connection for chronic gastritis was granted by 
analogy pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7307 
with a 10 percent evaluation effective February 22, 2005.  
See October 2005 rating decision.  Evaluation of a service-
connected disability in accordance with schedular criteria 
that closely pertain to an analogous disease in terms of 
functions affected, anatomical localization, and 
symptomatology, is permitted.  38 C.F.R. § 4.20 (2006).  
Ratings higher than 10 percent are assigned under Diagnostic 
Code 7307 for chronic hypertrophic gastritis with multiple 
small eroded or ulcerated areas and symptoms (30 percent) and 
with severe hemorrhages or large ulcerated or eroded areas 
(60 percent).  

The evidence of record does not support the assignment of a 
rating in excess of 10 percent for service-connected chronic 
gastritis under Diagnostic Code 7307, as there is no evidence 
the veteran's chronic gastritis is manifested by multiple 
small eroded or ulcerated areas and symptoms or with severe 
hemorrhages or large ulcerated or eroded areas.  See medical 
records from Dr. F. Bueno and MUSC Medical Center; September 
2005 VA compensation and pension (C&P) stomach, duodenum and 
peritoneal adhesions examination report.  Rather, there was 
consistently no evidence of ulcerations, inflammation, or 
erosions.  See e.g., August 1988 and December 1998 operative 
reports, and December 1991 endoscopy report, from Seven 
Rivers Community Hospital.  In the absence of evidence that 
the veteran's service-connected chronic gastritis causes 
multiple small eroded or ulcerated areas, or severe 
hemorrhaging or large ulcerated or eroded areas, an increased 
rating is not warranted.  

III.	Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Prior to the issuance of the rating decision that is the 
subject of this appeal, the veteran was advised of the 
necessary evidence to substantiate a claim for service 
connection; that the RO would assist him in obtaining 
additional information and evidence; of the responsibilities 
on both his part and VA's in developing the claim; and of the 
need to send any evidence in his possession that pertains to 
the claim.  See June 2005 letter.  Although it was not until 
after the rating decision that is the subject of this appeal 
that the veteran was provided notice regarding an increased 
rating for chronic gastritis, this issue stems from a notice 
of disagreement, which is subject to section 7105 procedures.  
VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (2004).  The Board is 
bound to follow this precedent opinion.  38 U.S.C.A. § 
7104(c) (West 2002).  As such, VA fulfilled its notification 
duties.  Quartuccio, 16 Vet. App. At 187.  The veteran was 
also provided notice of the appropriate disability rating and 
effective date of any grant of service connection in a March 
2006 letter.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  This duty has also been 
met, as the relevant service medical and private treatment 
records have been obtained and the veteran was afforded an 
appropriate VA examination in connection with his chronic 
gastritis claim.  The Board acknowledges that the veteran was 
granted disability benefits by the Social Security 
Administration (SSA) in 1984 in part due to coronary artery 
disease and angina pectoris, and that the medical records 
cited in the SSA decision have not been obtained.  The SSA 
decision, however, discusses the veteran's angina and 
cardiovascular problems in the context of his stressful job 
situation; no mention of a link between coronary artery 
disease and service was made.  Moreover, this decision 
mentions medical records referring to angina no earlier than 
1982.  See August 1984 SSA decision.  Thus, even if the SSA 
records from 1984 still exist, because the crux of this case 
turns on whether the veteran's coronary artery disease is 
related to active service, and the SSA decision indicates 
otherwise, any error in not obtaining the medical records 
relied upon by the SSA is harmless.  The record does not 
suggest the existence of additional, pertinent evidence that 
has not been obtained.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Service connection for coronary artery disease, status post 
coronary artery bypass graft, is denied.

A rating in excess of 10 percent for chronic gastritis is 
denied.  


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


